Proceeding to review a determination of the Board of Standards and Appeals of the City of New York which granted an application under subdivisions (e) and (i) of section 7 of the Zoning Resolution of the City of New York for a variance to permit the erection and operation of a gasoline service station and accessory uses, in a restricted retail use district, for a period of 15 years, subject to conditions and safeguards imposed by the board. The appeal is from an order vacating, on respondents’ motion, an order of certiorari, dismissing the petition and confirming the determination. Order *737unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ.